ON MOTION TO WITHDRAW AS COUNSEL
WALKER, Presiding Justice,
for the Court:
The appellant’s court-appointed counsel, Joe O. Sams, Jr. and Thomas L. Kesler, represented the appellant during his trial on the charge of capital murder which resulted in a death penalty and further represented him on his appeal to the Supreme Court of the State of Mississippi, which resulted in the affirmance of the judgment of the circuit court finding the appellant guilty of capital murder and sentencing him to be executed in the manner provided by law. 421 So.2d 1009 (Miss.1982).
Petition for rehearing was denied.
The court-appointed attorneys, Honorable Joe O. Sams, Jr. and Honorable Thomas L. Kesler, have moved this Court to relieve them of any further responsibility with respect to Mr. King’s case. Mississippi law does not provide for payment of court-appointed counsel beyond final judgment to the State Supreme Court.
*122Moreover, in Ross v. Moffitt, 417 U.S. 600, 94 S.Ct. 2437, 41 L.Ed.2d 341 (1974), it was held that neither the due process clause nor the equal protection clause of the Fourteenth Amendment required that a state, after appointing counsel for an indigent’s first appeal of right from his conviction to an intermediate state appellate court, must also appoint counsel for the indigent’s subsequent discretionary appeal to the highest state court, or for his application for certio-rari in the United States Supreme Court— the indigent not thereby being denied meaningful access to the state’s criminal appeal system because of his poverty.
In our opinion, the motion of appellant’s court-appointed attorneys to be relieved of any further responsibility in Mr. King’s case should be and is hereby sustained.
MOTION TO WITHDRAW AS COUNSEL SUSTAINED.
All Justices concur.